Citation Nr: 1719618	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  15-31 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the reduction of the rating for bilateral sensorineural hearing loss from 40 percent to 20 percent, effective April 1, 2014, was proper.

2.  Whether the reduction of the combined rating for service-connected disabilities from 50 percent to 30 percent, effective April 1, 2014, was proper.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1945 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which reduced the disability rating for service-connected bilateral hearing loss from 40 percent to 20 percent effective April 1, 2014.

The issues of entitlement to service connection for anxiety, depression, high blood pressure, and headaches as secondary to service-connected tinnitus; and entitlement to a total disability rating for individual unemployability, have been raised by the record in a December 2014 notice of disagreement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action deemed appropriate in accordance with the revised regulations concerning the filing of claims.  See 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R.                 § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  At the time of the reduction, the 40 percent evaluation for bilateral sensorineural hearing loss had been in effect for less than five years.

2.  The preponderance of the evidence did not reflect an improvement in the Veteran's bilateral sensorineural hearing loss under the ordinary conditions of his life as post-reduction medical evidence shows that the severity of the Veteran's bilateral sensorineural hearing loss, at best, remained static.

3.  As the reduction of the 40 percent rating for bilateral sensorineural hearing loss was improper and the 40 percent rating is restored; the reduction of the 50 percent combined rating was also improper and the 50 percent combined rating is also restored prior to March 31, 2016.


CONCLUSIONS OF LAW

1.  The criteria for a restoration of a 40 percent disability rating for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e) & (i), 3.344, 4.1 - 4.15, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for a restoration of a 50 percent combined rating have been met.         38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Legal Framework

Rating Reductions

To properly reduce a disability rating requires VA to meet both procedural and substantive requirements.

Procedurally, where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2016).  The beneficiary will be notified at his or her latest address of record of the contemplated action and be furnished detailed reasons therefore, and will also be given 60 days for the presentation of additional evidence to show that compensation payments should continue at their present level.  Id.  The beneficiary will also be informed that he or she may request a predetermination hearing prior to the reduction.  38 C.F.R. § 3.105(i)(1).  Following the 60 day period, a final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R.            § 3.105(e).

In this case, the RO satisfied the procedural requirements by issuing the Veteran an October 2013 proposed rating decision and notice letter.  These informed the Veteran of the proposed reductions and all material facts and reasons for them.  The notice letter further informed the Veteran of his right to submit additional evidence on these matters and of his right to request a personal hearing.  Thereafter, a January 2014 rating decision effectuated the reductions and assigned an effective date of April 1, 2014 for the hearing loss and combined disability ratings.  Thus, the RO satisfied the requirements of allowing at least a 60-day period to expire before assigning the effective date of the reductions.

Reducing a rating also brings concurrent substantive requirements that must be followed.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344 (a) and (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  

A rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  There is a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10, 4.13; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).

Further, though a rating reduction must have been supported by the evidence on file at the time of the reduction; pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.

Hearing loss

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the average of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The horizontal rows in TABLE VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in TABLE VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.

TABLE VIA is used to determine hearing impairment based only on the puretone threshold average.  TABLE VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

Under certain exceptional patterns of hearing impairment, auditory acuity levels may be calculated using either TABLE VI, as described above, or TABLE VIA, which derives a Roman numeral designation based solely on the puretone audiometry test.  38 C.F.R. § 4.86.  The TABLE that produces the higher Roman numeral will be used.  Id.

These auditory acuity levels are entered into TABLE VII of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

B.  Analysis

At the time of the reduction, the Veteran's 40 percent disability rating for his bilateral hearing loss had been in effect for less than five years.  Accordingly, 38 C.F.R. § 3.344 (c) is applicable to his restoration claim.  A reexamination disclosing improvement in this disability will warrant a reduction in the rating.

Nonetheless, and for the reasons that follow, the Board finds that the reduction of the rating for bilateral sensorineural hearing loss was improper.  

In April 2013, the Veteran underwent a VA examination.  The Veteran reported that his hearing loss resulted in the inability to process or understand spoken words during conversation.  Puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
LEFT
65
80
85
85
79
0
RIGHT
70
85
85
85
81
0

The examiner indicated that the use of speech discrimination scores was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc.  Applying these results to TABLE VIA yields a numeric designation of Level VII hearing impairment in each ear.  See 38 C.F.R. § 4.85(c).  Entering Level VII hearing impairment for the left and right ears into TABLE VII yields a 40 percent rating.  38 C.F.R. § 4.85, DC 6100.  Based on the results of this examination, the RO assigned an initial 40 percent rating.  

In July 2013, the Veteran submitted a letter to VA in which he reported that he was now totally deaf.

In September 2013, the Veteran underwent a VA examination.  The Veteran reported that his hearing loss resulted in difficulty carrying out conversation, especially in a group or if there is background noise.  Puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
LEFT
55
80
70
80
71
0
RIGHT
55
70
75
75
69
0

The examiner indicated that the use of speech discrimination scores was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc.  Applying these results to TABLE VIA yields a numeric designation of Level VI hearing impairment in the left ear and Level V hearing impairment in the right ear.  See 38 C.F.R. § 4.85(c).  Entering these numeric designations into TABLE VII yields a 20 percent rating.  38 C.F.R. § 4.85, DC 6100.  It was based on this examination that the RO reduced the rating from 40 percent to 20 percent.

In December 2013, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, in which he wrote that his bilateral sensorineural hearing loss was worsening, not improving.

In December 2014, the Veteran submitted a letter to VA in which he explained that the improved results in the September 2013 VA examination were the result of him being able to read the examiner's mouth and thereby better understand what he was saying.

An August 2015 private audiological evaluation conducted by Ear Technologies Philippines, Inc., shows that the Veteran's puretone thresholds were worse than indicated in previous examinations; controlled speech discrimination testing was not performed.  Puretone thresholds (in decibels) were approximately as follows:


HERTZ

1000
2000
3000
4000
Avg
LEFT
95
105
105
105
102.5
RIGHT
95
100
95
95
96.25

While this examination appears to be inadequate for VA purposes, see 38 C.F.R. § 4.85(a) ("An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test"), the puretone threshold audiometry results themselves are not invalid and at the very least do tend to show that the Veteran's hearing acuity had not improved, and likely had worsened.

Also, while only the graphic representation of the audiogram was included in the record, with no numeric interpretation provided, the Board, as the finder of fact, can interpret the chart to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that the Court could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicating that the Board was empowered to make such factual findings in the first instance); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record). 

Most recently, the Veteran underwent a VA examination in March 2016.  The Veteran reported that his hearing loss results in problems understanding spoken words during conversation and that others need to repeat words in order for him to hear them.  Puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
LEFT
75
85
80
90
83
0
RIGHT
75
80
85
90
83
0

The examiner indicated that the use of speech discrimination scores was not appropriate for this veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc.  Applying these results to TABLE VIA yields a numeric designation of Level VII hearing impairment in each ear.  See 38 C.F.R. § 4.85(c).  Entering Level VII hearing impairment for the left and right ears into TABLE VII yields a 40 percent rating.  38 C.F.R. § 4.85, DC 6100.

The Board finds that the evidence weighs in favor of a restoration of the 40 percent rating because it is not shown that improvement in the Veteran's bilateral sensorineural hearing loss reflected actual improvement in the Veteran's ability to function under the ordinary conditions of life and because pertinent post-reduction evidence tends to show that the Veteran's disability level, at best, remained static.

The objective test results of the September 2013 VA examination did show improvement in puretone threshold averages in both ears compared to the April 2013 VA examination.  During both examinations, however, the Veteran reported a similar functional impact, that being the hearing loss affected his ability to understand words in conversations.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (VA audiologists conducting hearing examinations are required to fully describe the functional effects caused by a hearing disability because merely dictating objective test results does not adequately describe the effect of a hearing disability on a veteran's occupational functioning and daily activities); cf. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the ability to hear or understand speech or to hear other sounds in various contexts is contemplated by the schedular rating criteria).  

Moreover, prior to the September 2013 VA examination, the Veteran had reported that his hearing loss had worsened because he was now totally deaf.  The Veteran is competent to report on his current symptomatology and the Board finds his lay statement credible to the extent that it demonstrated he continued to have serious impairment due to his hearing loss disability, as opposed to an overall improvement in his ability to function under the ordinary conditions of life and work.  See Layno v. Brown, 6 Vet. App. 465, 47 (1994).  Thus, at the time of the reduction, the perceived impact of the Veteran's hearing loss had not improved; the Veteran complained of continued difficulty with communication and there is no indication he changed his life style in any manner or that any changes in his life style had an impact on his hearing acuity.  It is not shown that the disability improved under the ordinary conditions of the Veteran's life.

Pertinent post-reduction examination results also show that the Veteran's hearing loss did not improve.  A September 2015 private evaluation showed that puretone thresholds in both ears were worse than had been shown in prior VA examinations.  Additionally, the March 2016 VA examination showed that puretone threshold averages were similar to that shown in the April 2013 VA examination, which was the basis for the initial 40 percent rating.  If the objective test results of the March 2016 VA examination were applied to TABLE VIA and TABLE VII, as the results of the April 2013 examination were, then they would produce a 40 percent rating.

In summary, the cumulative evidence does not reflect material improvement in the Veteran's hearing loss disability.  Accordingly, the 40 percent rating is restored effective April 1, 2014.

The Board has also considered whether the reduction of the Veteran's combined rating from 50 percent to 30 percent was proper.  At the time of the reduction, the Veteran was service-connected for two disabilities: bilateral sensorineural hearing loss, rated at 40 percent; and tinnitus, rated at 10 percent.  Per 38 C.F.R. § 4.25, TABLE I - COMBINED RATING TABLE, the combined rating for two disabilities rated as such is 50 percent.  When the rating for bilateral sensorineural hearing loss was reduced from 40 percent to 20 percent, the Veteran's combined rating was appropriately reduced to 30 percent.  However, as the Board has found that the reduction of the rating for bilateral sensorineural hearing loss was improper and that the 40 percent rating is restored; it follows that the reduction of the combined rating was improper, as well.  Accordingly, the Veteran's combined rating, prior to March 31, 2016, see April 2016 rating decision, is restored to 50 percent.


ORDER

The 40 percent rating for the Veteran's bilateral sensorineural hearing loss disability is restored effective as of April 1, 2014.

The 50 percent combined rating is restored effective as of April 1, 2014.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


